In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal (1) from an order of the Supreme Court, Dutchess County (Jiudice, J.), dated February 7, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint, and (2) from so much of an order of the same court, dated April 2, 1996, as upon reargument and renewal, adhered to its original determination.
Ordered that the appeal from the order dated February 7, 1996, is dismissed, as that order was superseded by the order dated April 2, 1996, made upon reargument and renewal; and it is further,
Ordered that the order dated April 2, 1996, is affirmed insofar as appealed from; and it is further,
Ordered that the defendant is awarded one bill of costs.
The court correctly granted the defendant’s motion for summary judgment since the monument over which the infant plaintiff fell was readily observable by a reasonable use of one’s senses (see, Bombard v Central Hudson Gas & Elec. Co., 205 AD2d 1018, 1020; Zawacki v Town of N. Hempstead, 184 AD2d 697; Zaffris v O’Loughlin, 184 AD2d 696). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.